Atkinson, Justice.
1. Considering the grounds of the motion to dismiss the writ of error, and the counter-showing, together with the affidavits in support of each, it appears without conflict of evidence that the attorney of record for the defendants in error was individually the sole ' attorney for the defendants in error, and that service of the bill of exceptions was not acknowledged by him or any one authorized by him to sign the acknowledgment of service.
2. ' The partnership relation of the attorney of record for the defendants in error generally at the time of signing the acknowledgment of service by the other does not import authority to the latter to sign the acknowl- , edgment for the former, in the case which he represented individually.
3. Service of the bill of exceptions is jurisdictional. Georgia, Florida & Alabama Ry. Co. v. Lasseler, 122 Ga. 679 (51 S. E. 15) ; Lott v. Waycross, 152 Ga. 237, 242 (110 S. E. 217). The record showing that there was no service of the bill of exceptions upon either the defendants in error or their attorney, the writ of error is dismissed. Smith v. McKnight, 28 Ga. App. 732 (3) (113 S. E. 48).

Writ of error dismissed,.


All the Justices concur.

Dorsey Davis, Fred A. Gillen, John L. Perkins, and McMillan & Erwin, for plaintiff.
Sam, Kimzey, for defendants.